Harrison, J. It was agreed upon the trial, and there was also direct and positive evidence of the fact, that the injury for which the suit was brought occurred in Pulaski county. Section 4 of the act of February 3, 1875, in relation to the killing or wounding of stock by railroads is as .follows : “Sec. 4. Any person who owns stock as aforesaid, in his own right, or who has a special ownership therein, haviug any such horses, mules, cattle, or other stock, ■killed or wounded by any railroad train running in the State, may sue the company running such train for the damages sustained by such killing or wounding, in any court having jurisdiction of the amount of damages in the county where the killing or wounding occurred, at any time within twelve .'months after the killing or wounding occurred, and recover ¡such damages as the court or jury trying the case may ■assess.” Though the statute does not in express terms restrict the suit or action, which would otherwise be transitory, to the county in which the injury occurred, such is its evident meaning and intention ; for if it were not, the provision as to bringing the suit in that county, would be useless and meaningless. A statute is to be so construed, if possible, to give sense and meaning to every part, and it is a rule of construction that the expression of one thing sometimes implies the exclusion of another. Watkins v. Wassell, 20 Ark., 410. The second instruction asked for by the defendant should therefore have been given. It is unnecessary to consider any other of the exceptions xeserved by defendant. The judgment is reversed and the cause remanded for ■further proceedings.